FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


WALTER D. BALLA,                        Nos. 20-35579
              Plaintiff-Appellant/           20-35580
                 Cross-Appellee,
                                           D.C. No.
                 v.                     1:81-cv-01165-
                                             BLW
STATE OF IDAHO; IDAHO STATE
BOARD OF CORRECTION; DIRECTOR
OF IDAHO DEPARTMENT OF                     OPINION
CORRECTIONS,
             Defendants-Appellees/
                  Cross-Appellants.

      Appeal from the United States District Court
                for the District of Idaho
    B. Lynn Winmill, Chief District Judge, Presiding

        Argued and Submitted October 8, 2021
                Seattle, Washington

                 Filed March 22, 2022

Before: RICHARD A. PAEZ, MILAN D. SMITH, JR.,
  and JACQUELINE H. NGUYEN, Circuit Judges.

         Opinion by Judge Milan D. Smith, Jr.
2                  BALLA V. STATE OF IDAHO

                          SUMMARY *


                     Prisoner Civil Rights

    The panel affirmed the district court’s order granting
defendants’ motion to terminate prospective relief pursuant
to the Prison Litigation Reform Act in a class action alleging
unconstitutional prison conditions at the Idaho State
Correctional Institution.

    In 1981, Walter Balla, an incarcerated person at the
Idaho State Correctional Institution (ISCI), brought this
class action suit alleging unconstitutional prison conditions
against the State of Idaho, the Idaho State Board of
Correction, and the Director of the Idaho Department of
Correction (defendants). In 1984, the district court granted
injunctive relief related mostly to medical care and physical
safety (Balla I). Over the decades since then, the district
court has ordered many forms of prospective relief. At issue
in this appeal is the district court’s order granting
defendants’ motion to terminate all prospective relief,
pursuant to the requirements of the Prison Litigation Reform
Act (PLRA), 18 U.S.C. § 3626(b).

    The panel first rejected plaintiffs’ assertion that the
district court abused its discretion in excluding evidence of
defendants’ failure to adequately treat the Hepatitis C virus
at ISCI. The panel held that the injunctive relief ordered in
Balla I, pertaining to medical care and physical safety, was
not issued in consideration of Hepatitis C. Accordingly,
there was nothing to enforce with respect to Hepatitis C
    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                 BALLA V. STATE OF IDAHO                      3

treatment as it related to the current Balla injunctions.
Evidence of the virus’s treatment did not necessarily answer
whether there was an ongoing constitutional violation
related to the general provision of healthcare that was
required by the district court’s prior orders.

    The panel next turned to the issue of the level of care in
ISCI’s Medical Annex. Considering the record before it, the
district court did not clearly err in finding no evidence that
ISCI medical staff made choices in conscious disregard of
an excessive risk to the plaintiffs’ health. Accepting these
findings, the conditions at the Medical Annex did not rise to
the level of an Eighth Amendment violation because there
was no deliberate indifference.

    The panel rejected plaintiffs’ challenge to the
termination of population caps in certain units because
defendants met their burden of showing no ongoing
constitutional violation. Plaintiffs presented no evidence
there were ongoing problems of the sort that motivated the
population caps and security staffing orders in the first place.

    The panel held that it lacked jurisdiction to consider
plaintiffs’ challenge to orders pertaining to certain other
population caps and restrictions on double celling because
those orders were terminated in Balla III in 2005, and any
appeal of that decision was untimely.

    The panel rejected as foreclosed defendants’ argument
on cross-appeal that the burden of proof framework
established by this Circuit’s precedent was wrong. The
panel noted that only an en banc court or the U.S. Supreme
Court can overrule a prior panel decision.
4                BALLA V. STATE OF IDAHO

                         COUNSEL

Elijah M. Watkins (argued), W. Christopher Pooser, and
Wendy J. Olson, Stoel Rives LLP, Boise, Idaho, for
Plaintiffs-Appellants/Cross-Appellees.

Brian V. Church (argued), Deputy Attorney General, Civil
Litigation Division; Mark A. Kubinski, Lead Counsel,
Corrections Section; Idaho Department of Corrections,
Boise, Idaho; for Defendants-Appellees/Cross-Appellants.


                         OPINION

M. SMITH, Circuit Judge:

    Plaintiffs, a class of incarcerated persons at the Idaho
State Correctional Institution (ISCI), appeal the termination
of prospective relief pursuant to the Prison Litigation
Reform Act (PLRA), 18 U.S.C. § 3626(b). The relief was
previously granted after the district court found
unconstitutional levels of medical care and overcrowding at
the facility. We affirm the district court’s granting of the
defendants’ motion to terminate prospective relief.

    FACTUAL AND PROCEDURAL BACKGROUND

    In 1981, Walter Balla, an incarcerated person at ISCI,
brought this class action suit alleging unconstitutional prison
conditions against the State of Idaho, the Idaho State Board
of Correction, and the Director of the Idaho Department of
Correction (defendants). Over the decades since then, the
district court has ordered many forms of prospective relief.
                  BALLA V. STATE OF IDAHO                       5

                               A.

    In 1984, the district court concluded that conditions at
ISCI amounted to violations of plaintiffs’ Eighth and
Fourteenth Amendment rights. See Balla v. Idaho State Bd.
of Corrs., 595 F. Supp. 1558, 1574–83 (D. Idaho 1984),
rev’d on other grounds, 869 F.2d 461 (9th Cir. 1989) (Balla
I). The court granted injunctive relief in nine orders related
mostly to medical care and physical safety. Id. at 1583. The
next year, the district court approved compliance plans. Five
of these Balla I orders have been terminated by stipulation.

                               B.

    After the entry of these Balla I orders, the population at
ISCI increased, and the district court found unconstitutional
overcrowding amounting to an unnecessary and wanton
infliction of pain at the facility. Balla v. Bd. of Corrs., 656 F.
Supp. 1108, 1115 (D. Idaho 1987) (Balla II). The court
issued ten more orders setting population caps, staffing
requirements, and other restrictions, and mandated that the
population caps could be increased only after structural
changes or redesign. Id. at 1119–20.

                               C.

    By the early 2000s, the population at ISCI had again
increased, but defendants moved to terminate the Balla II
injunctive relief. By then, the PLRA had become law and
established new standards for the granting and terminating
of prospective relief related to prison conditions. See
18 U.S.C. § 3626. Discovery and briefing were limited by
stipulation of the parties to the population caps and plumbing
orders of Balla II in ISCI’s Housing Units 9, 10, 11, and 13.
In 2005, the district court found “conditions that [were]
worse, both as to overall inmate population and plumbing
6                BALLA V. STATE OF IDAHO

problems, than when the original injunctive orders were put
in place.” Balla v. Idaho Bd. of Corr., No. CV81-1165-S-
EJL, 2005 WL 2403817, at *9 (D. Idaho Sept. 26, 2005),
clarified on denial of reconsideration, No. CV81-1165-S-
EJL, 2005 WL 3412806 (D. Idaho Dec. 9, 2005) (Balla III).
The court preserved the prospective relief from Balla II for
Units 9, 10, and 11. Id. at *12 (stating “[t]he following
sections of the permanent injunction in Balla II remain in
effect”). The district court did not address Housing Units 1,
2, 3, 7, and 8 because it “presume[d] that the parties’
agreement to limit briefing and argument to Units 9, 10, 11,
and 13 mean[t] that the orders pertaining to Units 1, 2, 3, 7,
and 8 are no longer at issue in this action.” Id. at *9 n.1.

                              D.

    Five years later, the district court appointed a special
master to investigate defendants’ compliance with the
remaining Balla I orders concerning medical and mental
healthcare. The special master concluded that the prison was
deliberately indifferent to the medical and mental healthcare
needs of ISCI inmates. The district court ordered mediation,
and the parties stipulated to procedures to modify the
compliance plans, including adding a two-year compliance
monitoring period and a compliance audit. At the end of the
compliance period, ISCI would seek certification from the
National Commission on Correctional Health Care
(NCCHC) and, if certification was granted, the parties would
voluntarily terminate the court orders. The court found the
stipulated motion satisfied the requirements of the PLRA,
18 U.S.C. § 3626(a)(1), although the court subsequently
concluded it should have conducted a more searching
inquiry into conditions at ISCI.

   In 2015, upon plaintiffs’ motion for sanctions, the district
court found that defendants falsified and manipulated
                 BALLA V. STATE OF IDAHO                     7

medical records and misled the special master. The court
sanctioned defendants, restarting the two-year compliance
monitoring period and modifying the stipulated motion to
eliminate the automatic termination of some terms after
NCCHC certification. The court required defendants to file
a motion to terminate and prove that “there are no ongoing
constitutional violations, that the relief ordered exceeds what
is necessary to correct an ongoing constitutional violation,
or both,” quoting Graves v. Arpaio, 623 F.3d 1043, 1048
(9th Cir. 2010).

                              E.

    At issue in this appeal is the district court’s order
granting defendants’ motion to terminate all prospective
relief, pursuant to the requirements of the PLRA, 18 U.S.C.
§ 3626(b). Plaintiffs claim that the district court cannot
terminate the relief because there are current and ongoing
constitutional violations at ISCI. The parties engaged in
discovery on the motion. Before holding a hearing, the
district court addressed various matters relevant to the
motion, including prohibiting plaintiffs from introducing
evidence of defendants failing to adequately treat inmates
infected with the Hepatitis C virus as a current and ongoing
constitutional violation. The court held that this issue was
better addressed in a separate lawsuit pending before the
same judge, Turney et al. v. Atencio et al., No. 1:18-cv-
00001-BLW (D. Idaho filed Jan. 3, 2018), because that suit
included: (1) inmates from all Idaho prisons; (2) an attorney
who was also a physician; and (3) the contracted medical
provider as a defendant. The court noted that Turney is
focused on Hepatitis C treatment, while the case before us is
a “nearly forty-year-old action, which includes inmates of
only one Idaho prison, does not include [the medical
contractor] as a defendant, and is broadly focused on the
8                BALLA V. STATE OF IDAHO

provision of medical treatment.” Plaintiffs in the Turney
case seek system-wide changes for all Idaho inmates. The
court also observed that “there is virtually nothing to enforce
with respect to [Hepatitis C] treatment as it relates to the
current Balla injunctions.”

    The district court held an eleven-day hearing on the
motion for termination of prospective relief. The court
found that ISCI did receive NCCHC accreditation in 2017
and 2019, and that ISCI had complied with the agreed-upon
standards in the modified compliance plan. ISCI currently
has an infirmary (acute care), a long-term care unit (nursing
home-like care), a chronic care clinic, and a Medical Annex.
The Medical Annex is a tent-like structure which
permanently houses people with medical needs higher than
the general population, but not serious enough to warrant
assignment to the infirmary or long-term care unit.
Testimony conflicted on the medical care at the Medical
Annex. The medical providers who work at ISCI testified
that the care there met the needs of the patients, while the
plaintiffs’ expert and a former Regional Medical Director at
ISCI described what he called a “horror show.” Defendants
also provided evidence that they had complied with the
court-ordered population caps of Units 9, 10, 11, and 13, as
well as the security staffing requirements for those units.

    The district court ultimately found no current and
ongoing constitutional violations in conditions of
confinement at ISCI and terminated all Balla prospective
relief. In a seventy-two-page written decision, the district
court found that defendants had complied with its orders and
were not deliberately indifferent to the medical needs of
patients living in the Medical Annex because, although some
witnesses testified that the care there did not meet the
                 BALLA V. STATE OF IDAHO                    9

prevailing community standard of care, it did meet the
Eighth Amendment standard.

    Plaintiffs challenge that termination in this appeal, and
defendants challenge the legal standard for termination in
their cross-appeal. Plaintiffs raise four issues: (1) whether
the district court abused its discretion in excluding evidence
of defendants’ failure to adequately treat the Hepatitis C
virus at ISCI; (2) whether the district court considered the
proper standard of care in concluding that the medical care
at ISCI’s Medical Annex does not constitute a current and
ongoing constitutional violation; (3) whether the district
court erred in finding defendants satisfied their burden of
proof that there are no current and ongoing constitutional
violations related to security staffing and overcrowding at
ISCI; and (4) whether this court has jurisdiction to review
the termination of certain specific orders. Defendants’
cross-appeal challenges the district court’s assignment of the
burden of proof that there are no current and ongoing
constitutional violations to the moving party.

   JURISDICTION AND STANDARD OF REVIEW

    We have jurisdiction over most of this appeal and cross-
appeal pursuant to 28 U.S.C. § 1291. As discussed below,
we do not have jurisdiction to review the 2005 termination
of certain orders.

    We review questions of law de novo and findings of fact
for clear error. Hallett v. Morgan, 296 F.3d 732, 744 (9th
Cir. 2002). Evidentiary rulings we review for abuse of
discretion. See Wilkerson v. Wheeler, 772 F.3d 834, 838 (9th
Cir. 2014).
10                BALLA V. STATE OF IDAHO

                          ANALYSIS

                                I.

    The PLRA sets the standards for granting and
terminating prospective relief on prison conditions. See
18 U.S.C. § 3626. A district court can only grant prospective
relief that “extend[s] no further than necessary to correct the
violation of the Federal right of a particular plaintiff or
plaintiffs” and cannot grant that relief “unless the court finds
that such relief is narrowly drawn, extends no further than
necessary to correct the violation of the Federal right, and is
the least intrusive means necessary to correct the violation
of the Federal right” (referred to as the needs-narrowness-
intrusiveness standard).          18 U.S.C. § 3626(a)(1)(A).
Prospective relief is terminable on the motion of any party
or intervener “(i) 2 years after the date the court granted or
approved the prospective relief; (ii) 1 year after the date the
court has entered an order denying termination of
prospective relief . . . ; or (iii) in the case of an order issued
on or before the date of enactment of the Prison Litigation
Reform Act, 2 years after such date of enactment.”
18 U.S.C. § 3626(b)(1)(A).

    Prospective relief can be immediately terminated “if the
relief was approved or granted in the absence of a finding by
the court that the relief is narrowly drawn, extends no further
than necessary to correct the violation of the Federal right,
and is the least intrusive means necessary to correct the
violation of the Federal right.” 18 U.S.C. § 3626(b)(2).
Pursuant to § 3626(b)(3), “[p]rospective relief shall not
terminate if the court makes written findings based on the
record that prospective relief remains necessary to correct a
current and ongoing violation of the Federal right, extends
no further than necessary to correct the violation of the
                  BALLA V. STATE OF IDAHO                     11

Federal right, and that the prospective relief is narrowly
drawn and the least intrusive means to correct the violation.”

    The movant also bears the burden of proof. “When a
party moves to terminate prospective relief pursuant to §
3626(b), the burden is on the movant to demonstrate that
there are no ongoing constitutional violations, that the relief
ordered exceeds what is necessary to correct an ongoing
constitutional violation, or both.” Graves, 623 F.3d at 1048
(citations omitted).

                               II.

    We first address the issue of the introduction of evidence
related to the treatment (or lack thereof) of Hepatitis C virus
at ISCI. Plaintiffs contend that defendants fail to properly
treat people with Hepatitis C, and that the district court
abused its discretion in refusing to consider evidence of this
failure when the court terminated the prospective relief.
Plaintiffs argue that “the federal right at issue [in Balla I]
was ISCI inmates’ right to a medical delivery system that
meets constitutional standards,” and that a medical delivery
system that fails to properly treat Hepatitis C does not meet
constitutional standards. In their eyes, the district court did
not properly terminate the relief because it could not
consider the constitutionality of the entire medical care
system at ISCI without considering Hepatitis C treatment.

    However, the federal right at issue in Balla I is narrower
than plaintiffs suggest. Balla I Order 3 requires “24-hour
emergency medical care [to] be made available to the
inmates at ISCI[,] . . . the prison administration [to] develop
a system in writing which allows inmates unimpeded access
to medical care[,] . . . [and] the administration [to] cause to
be hired, or contracted for, the equivalent of at least one full-
time physician to minister to the medical needs of the
12               BALLA V. STATE OF IDAHO

inmates.” Balla I, 595 F. Supp. at 1583. Balla I Order 4
mandates “the medical delivery system at ISCI to be
properly staffed and organized to allow for the effective
utilization of the infirmary.” Id. The Balla I orders were not
issued in consideration of Hepatitis C. Evidence of the
virus’s treatment does not necessarily answer whether there
is an ongoing constitutional violation related to the general
provision of healthcare that is required by the orders. As the
district court said, “[w]ith no findings in [Balla] about
[defendants’] current [Hepatitis C] treatment, there is
virtually nothing to enforce with respect to [Hepatitis C]
treatment as it relates to the current Balla injunctions.”

                             III.

                              A.

    We now turn to the issue of the level of care in ISCI’s
Medical Annex. We begin with an explanation of the legal
standards. The government has an obligation to provide
appropriate medical care for the people it holds in
confinement. Estelle v. Gamble, 429 U.S. 97, 103 (1976).
The Eighth Amendment’s prohibition of cruel and unusual
punishment includes a prohibition of prison officials “acting
or failing to act with deliberate indifference to a substantial
risk of serious harm to a prisoner.” Farmer v. Brennan,
511 U.S. 825, 836 (1994). “To establish an Eighth
Amendment violation, a plaintiff must satisfy both an
objective standard—that the deprivation was serious enough
to constitute cruel and unusual punishment—and a
subjective standard—deliberate indifference.” Snow v.
McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled on
other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th Cir.
2014). Deliberate indifference is a “high legal standard”
beyond malpractice or gross negligence. Toguchi v. Chung,
391 F.3d 1051, 1060 (9th Cir. 2004). “A determination of
                 BALLA V. STATE OF IDAHO                     13

‘deliberate indifference’ involves an examination of two
elements: the seriousness of the prisoner’s medical need and
the nature of the defendant’s response to that need.”
McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992),
overruled on other grounds by WMX Techs., Inc. v. Miller,
104 F.3d 1133 (9th Cir. 1997). The court does not need to
“defer to the judgment of prison doctors or administrators”
when deciding if there has been deliberate indifference.
Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir. 1989)
(citation omitted). The community standard of care outside
of the prison context is “highly relevant in determining what
care is medically acceptable and unacceptable.” Edmo v.
Corizon, Inc., 935 F.3d 757, 786 (9th Cir. 2019) (per
curiam), cert. denied sub nom. Idaho Dep’t of Corr. v. Edmo,
141 S. Ct. 610 (2020) (citation omitted).

                              B.

    The district court applied the appropriate legal standards,
and we find no clear error in its findings of fact. The district
court found that defendants were not deliberately indifferent
to the serious medical needs of patients in the Medical
Annex. It considered conflicting testimony from medical
professionals on the adequacy of care in the Medical Annex,
and concluded that the witnesses who saw problems with the
level of care in the Medical Annex were applying a standard
of care higher than that required by the Eighth Amendment
deliberate indifference standard. The court found the
testimony presented by both sides to be medically acceptable
and decided that the difference in opinion between medical
professionals on the adequacy of the medical care did not
rise to the level of deliberate indifference. The court also
concluded that “[t]he NCCHC accreditation,” and
defendants’ completion of the modified compliance plan,
14               BALLA V. STATE OF IDAHO

“while not determinative, constitute substantial evidence of
adequate medical care.”

    The district court correctly looked to Toguchi’s “high
legal standard” beyond malpractice or gross negligence and
found no deliberate indifference. See 391 F.3d at 1060.
Following Edmo, the district court gave due consideration to
the community standard of care and the ways in which care
at the Medical Annex might not meet it. Considering the
record before it, the district court did not clearly err in
finding no evidence that the ISCI medical staff made choices
in conscious disregard of an excessive risk to the plaintiffs’
health. See Edmo, 935 F.3d at 786. Accepting these
findings, the conditions at the Medical Annex do not rise to
the level of an Eighth Amendment violation because there is
no deliberate indifference.

                             IV.

     Plaintiffs also challenge the termination of the
population caps on Units 9, 10, 11, and 13 because they
claim that defendants did not meet their burden of showing
no current and ongoing constitutional violations. In light of
§ 3626(a), the Balla III court determined that the population
caps “extend[] no further than is necessary to correct the
Eighth Amendment violations, [are] narrowly drawn, and
[are] the least intrusive way to correct the violations.” The
parties do not dispute that defendants complied with the
population caps. The district court also found that
defendants followed the required staffing patterns for
medium custody units.

    Plaintiffs argue that defendants cannot carry their burden
without evidence that the underlying conditions that led to
the prospective relief actually have been improved, not just
that the defendants have complied with the injunction.
                 BALLA V. STATE OF IDAHO                    15

Plaintiffs observe that defendants presented no evidence of
“measures taken to ensure inmate safety, the levels of
inmate-on-inmate violence and assault, the design capacity
of the housing units, inmates’ opportunities for movement
and access to educational programs and jobs, access to
exercise, and the level of security staffing compared to the
inmate population.” Nonetheless, the district court found no
current and ongoing violations related to overcrowding and
security staffing. Plaintiffs argue that the district court
“confused the remedy (the Balla orders) for the federal right
(the right to constitutional conditions of confinement). The
federal right coexists with and informs, but is not the same
as, the remedy.”

    Defendants met their burden of showing no ongoing
constitutional violation. Defendants have complied with the
security staffing requirements and population caps in the
court’s orders. The district court ordered this relief because
it concluded that the requirements would correct the
violations of the federal rights at issue. Plaintiffs presented
no evidence there were ongoing problems of the sort that
motivated the population caps and security staffing orders in
the first place. Plaintiffs’ evidence was instead focused on
out-of-cell and recreation facilities.

    Defendants refer us to Pierce v. Cty. of Orange, 526 F.3d
1190 (9th Cir. 2008). In that case, we upheld the termination
of relief pursuant to the PLRA when defendants showed
compliance with the court orders. Id. at 1206–07. We held
that compliance can show the absence of a current and
ongoing violation when the plaintiff does not present
contrary evidence. See id. Plaintiffs attempt to distinguish
this case by arguing that plaintiffs in that case did present
contrary evidence of ongoing overcrowding, but we see no
evidence in the record of a continuation of the same or
16               BALLA V. STATE OF IDAHO

related problems that would render the district court's
findings clearly erroneous. In the absence of such evidence
and in the face of the systems in place at ISCI to prevent
double-celling and exceeding the population caps, the
district court did not err in finding no current and ongoing
constitutional violation related to overcrowding at ISCI.

     Plaintiffs also argue that this termination violates the
terms of the Balla II order. That order mandated that “[o]nly
through adequate structural change or redesign of the
housing units may the population caps ordered herein be
increased.” Balla II, 656 F. Supp. at 1119. Balla III
preserved these population caps partially because there had
been no structural or design changes “which was the Court’s
pre-condition to eliminating the injunctive orders.” Balla
III, 2005 WL 2403817, at *9. Defendants claim that they do
not need to show structural or design changes for termination
because the Balla II decision held that only through
structural or design changes could the population caps “be
increased.” Because there have been no structural changes
or redesign, defendants are prohibited from increasing the
population caps, but not from terminating them. The district
court did not increase the population caps, so no structural
or design changes were required.

                             V.

    Plaintiffs challenge the termination of Balla II Orders 1–
5 (population caps and restrictions on double-celling in Units
1, 2, 3, 7, and 8), but we cannot review the termination of
those orders because the orders were terminated in Balla III
in 2005, and any appeal of that decision is untimely.

   The Balla III court acknowledged that the parties at that
time had agreed to limit briefing to Units 9, 10, 11, and 13,
and so the court presumed that “the orders pertaining to
                 BALLA V. STATE OF IDAHO                    17

Units 1, 2, 3, 7, and 8 are no longer at issue in this action.”
2005 WL 2403817, at *9 n.1. The Balla III court wrote in
announcing that the motion to terminate relief was denied
that “[t]he following sections of the permanent injunction in
Balla II remain in effect” and listed population caps for Units
9, 10, 11, and 13 only. Id. at *12. Further, in order for the
Unit 7 and 8 injunctions to continue, the Balla III district
court would have had to make a needs-narrowness-
intrusiveness finding, which it did not do. Plaintiffs did not
file a motion to reconsider or appeal from that order or the
Balla III judgment. The district court here also concluded
that “the omission of the other Balla II Orders—those
pertaining to Units 1, 2, 3, 7, and 8 and close custody
inmates—from the list of orders that would ‘remain in
effect’ constituted a termination of those other Balla II
Orders.” Plaintiffs’ appeal of the termination of those orders
here is untimely. See Fed. R. App. P. 4(a)(1)(A). The orders
terminated in 2005 and plaintiffs cannot challenge that
termination now. We therefore dismiss the appeal as to
Balla II Orders 1–5.

                             VI.

    Defendants argue on cross-appeal that the burden
framework established in Graves and Gilmore “is wrong.”
Those cases establish that “the burden is on the [§ 3626(b)]
movant to demonstrate that there are no ongoing
constitutional violations, that the relief ordered exceeds what
is necessary to correct an ongoing constitutional violation,
or both.” Graves, 623 F.3d at 1048 (citing Gilmore v. People
of the State of California, 220 F.3d 987, 1007–08 (9th Cir.
2000)). The movant must prove the elements under
§ 3626(b)(1) or (b)(2) and that the (b)(3) limitation does not
apply. Id.
18                     BALLA V. STATE OF IDAHO

    We are bound by the law of our circuit, and only an en
banc court or the U.S. Supreme Court can overrule a prior
panel decision. Miller v. Gammie, 335 F.3d 889, 899–900
(9th Cir. 2003) (en banc). We continue to follow the law that
“nothing in the termination provisions [of § 3626(b)] can be
said to shift the burden of proof from the party seeking to
terminate the prospective relief.” Gilmore, 220 F.3d at 1007.
Defendants’ argument is foreclosed by Graves and Gilmore.

                             CONCLUSION

    The appeal as to Balla II Orders 1–5 is dismissed for lack
of jurisdiction. The district court’s granting of the motion
for termination of prospective relief as to all other orders is
affirmed. The judgment in appeal No. 20-35580 is
affirmed. 1

     AFFIRMED.




     1
         Each party shall bear its own costs on appeal.